DETAILED ACTION
Claim(s) 1-16 are presented for examination. 
Claims 1, 2, 4-6, 8-10, 13 and 14 are amended.
Claim(s) 3, 7, 11 and 15 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Specification
Applicant’s amendment to the title of the disclosure filed March 17th, 2022 is descriptive and being considered. The objection is withdrawn.

Claim Objections
Applicant’s amendment of claim 5 to overcome an objection under minor informalities is being considered. The objection is withdrawn.

Response to Arguments
Applicant’s arguments, (see remarks pages 8-11 of 12), filed March 17th, 2022, with respect to rejection of claim(s) 1-16 under 35 U.S.C. § 102(a)(2) and/or 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, “The first timer of You is HARQ RTT timer, and the second timer of You is DRX-UL Retransmission Timer. Therefore, timers in You are different from CGT and CGRT of the claims. Also, according to You, the second timer is started after the first timer expires. However, the CGRT stops in case that the CGT is expired... 	... the Office Action alleges that each of the CGT and CGRT corresponds to the first timer and the second timer. Also, stopping the CGT and the CGRT corresponds to stopping the second timer and the third timer. The Office Action's assertion is contradictory. The timers of You are associated with the random access. 
	As such, Applicant submits there is no mention of starting a configured grant timer (CGT) and a configured grant retransmission timer (CGRT) in case that uplink data corresponding to the HARQ process is transmitted; in case that the CGT is not expired, restarting the CGRT in case that the uplink data corresponding to the HARQ process is retransmitted; and in case that the CGT is expired and the CGRT is running, stopping the CGRT, as recited in You."  [Remarks, pages 8-11 of 12].

In response to applicant's argument that: “timers in You are different from CGT and CGRT of the claims”, applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


YOU et al. (US 2019/0190661 A1) fig. 4: Step(s) “403” / “404” / “408”, pg. 11, ¶210- ¶215 discloses as follows:

    PNG
    media_image1.png
    758
    577
    media_image1.png
    Greyscale

	[0210] S402. The base station 41 sends a random access response message to the terminal device 40.

	[0211] The base station 41 generates the random access response message based on the received random access preamble sequence, and then sends the random access response message to the terminal device 41. Similarly, the random access response message may be a MAC message that is transmitted on a PDSCH and that is scrambled by using an RA-RNTI. The random access response message includes a first uplink grant.

	[0212] S403. The terminal device 40 transmits Msg3 and starts a first timer.

	[0213] The terminal device 40 generates a data packet of a corresponding size based on the first uplink grant in the random access response message, selects a HARQ process (process) such as a HARQ process 0, and performs uplink transmission in a subframe indicated by the first uplink grant, to be specific, sends the Msg3. The terminal device scrambles the Msg3 by using a TC-RNTI, and the TC-RNTI is delivered by using the random access response message. In this case, the terminal device starts the first timer (UL HARQ RTT Timer). Before the first timer expires or is stopped, the terminal device may not need to listen to a PDCCH of a cell, so that electricity is saved. 
	
	[0214] S404. The terminal device 40 starts a second timer after the first timer expires.

	[0215] After the first timer expires, the terminal device 40 may start the second timer (DRX-UL Retransmission Timer), to detect, through listening, whether there is an uplink grant corresponding to a HARQ of to-be-transmitted data in the PDCCH. Each HARQ process includes a first timer and a second timer.

	
YOU fig. 4: Step “408” pg. 11, ¶220 lines 1-4; ¶225 lines 1-2; ¶226 lines 1-5; ¶227 lines 1-8 further discloses:
	[0220] Optionally, after S406, the terminal device 40 may repeatedly perform “start a first timer” in step S403 and “start a second timer after the first timer expires” in step S404.

	[0225] S408. The terminal device 40 stops the second timer.

	[0226] After receiving the contention resolution message sent by the base station 41, the terminal device 40 may consider that random access succeeds. In this case, the terminal device 40 may stop the second timer and stop the third timer.

	[0227] ... the terminal device 40 starts the first timer, and does not need to listen to the PDCCH within duration of the first timer, so that electricity can be saved. Further, the terminal device 40 starts the second timer after the first timer expires, to wait for the uplink grant for possible retransmission, so that a retransmission delay can be reduced.


YOU pg. 15, ¶312 lines 1-2 also discloses:
	[0312] when the first timer is started, if the second timer does not expire and/or is not stopped, stop the second timer.

In other words, “YOU” teaches:
"starting a configured grant timer (CGT) and a configured grant retransmission timer (CGRT) in case that uplink data corresponding to the HARQ process is transmitted...” by disclosing:

	the terminal device starts a first timer (UL HARQ RTT Timer) (i.e. a configured grant timer (CGT)) and a second timer (DRX-UL Retransmission Timer) (i.e. a configured retransmission timer (CGRT)), to detect, through listening, whether there is an uplink grant corresponding to a HARQ of to-be-transmitted data in the PDCCH. Each HARQ process includes a first timer and a second timer.
	
“in case that the CGT is not expired, restarting the CGRT in case that the uplink data corresponding to the HARQ process is retransmitted ...” by disclosing:

	Before the first timer expires or is stopped, the terminal device does not listen to a PDCCH for an uplink grant corresponding to a HARQ of to-be-transmitted data in the PDCCH, the terminal device starts (i.e. restart) the second timer.

“in case that the CGT is expired and the CGRT is running, stopping the CGRT ...” by disclosing:

	When the first timer is started and if the second timer does not expire and/or is not stopped, stopping the second timer.

	Therefore “YOU” clearly provides anticipation under 35 U.S.C. §102(a)(2) for teaching each and every limitation of the claim(s).


Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 9, 10, 13 and 14 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by YOU et al. (US 2019/0190661 A1) hereinafter “You”.

Regarding Claim 1,
	You discloses a method [see fig. 4, pg. 10, ¶207 lines 1-7, a hybrid automatic repeat request (HARQ) method], performed by user equipment (UE) [see fig. 4, pg. 10, ¶207 lines 1-7, implemented by a terminal device “40”], of transmitting uplink data [see fig. 4, pg. 11, ¶213 lines 1-6, to perform uplink transmission indicated by an uplink grant], the method [see fig. 4, pg. 10, ¶207 lines 1-7, the hybrid automatic repeat request (HARQ) method] comprising:
	receiving [see fig. 4: Step “402”, pgs. 10-11, ¶210 lines 1-2; ¶211 lines 1-8, receive], from a base station [see fig. 4: Step “402”, pgs. 10-11, ¶210 lines 1-2; ¶211 lines 1-8, from a base station “41”], configuration information for an uplink resource [see fig. 4: Step “402”, pgs. 10-11, ¶210 lines 1-2; ¶211 lines 1-8, a random access response message including a first uplink grant]; 
	determining a Hybrid Automatic Repeat Request (HARQ) process based on the configuration information [see pg. 11, ¶213 lines 1-3, generate a data packet of a corresponding size based on the first uplink grant in the random access response message and select a HARQ process (i.e. a HARQ process “0”)];
	starting a configured grant timer (CGT) and a configured grant retransmission timer (CGRT) in case that uplink data corresponding to the HARQ process is transmitted [see fig. 4: Step(s) “403” / “404”, pg. 11, ¶213 lines 1-3; ¶214 lines 1-2; ¶215 lines 1-6, perform uplink transmission in a subframe indicated by the first uplink grant (i.e. send a “Msg3”) and start a first timer (UL HARQ RTT Timer) and a second timer (DRX-UL Retransmission Timer) after the first timer expires];
	in case that the CGT is not expired [see fig. 4: Step(s) “403” / “404” / “408”, pg. 11, ¶213 lines 1-12, before the first timer expires or is stopped], restarting the CGRT in case that the uplink data corresponding to the HARQ process is retransmitted [see fig. 4: Step(s) “403” / “404” / “408”, pg. 11, ¶210- ¶215, the terminal device does not listen to a PDCCH for an uplink grant corresponding to the HARQ of to-be-transmitted data in the PDCCH, and starts (i.e. restarts) the second timer]; and
	in case that the CGT is expired and the CGRT is running [see fig. 4: Step(s) “403” / “404” / “408”, pg. 11, ¶210- ¶215; pg. 15, ¶312 lines 1-2, when the first timer is started and if the second timer does not expire and/or is not stopped], stopping the CGRT [see fig. 4: Step(s) “403” / “404” / “408”, pg. 11, ¶210- ¶215; pg. 15, ¶312 lines 1-2, stopping the second timer].

Regarding Claim 2,
	You discloses the method of claim 1 [see fig. 4, pg. 10, ¶207 lines 1-7, the hybrid automatic repeat request (HARQ) method], further comprising: 
	receiving [see fig. 4: Step “407”, pg. 11, ¶222 lines 1-2; ¶223 lines 1-5, receive], from the base station [see fig. 4: Step “407”, pg. 11, ¶222 lines 1-2; ¶223 lines 1-5, from the base station “41”], downlink feedback information (DFI) [see fig. 4: Step “407”, pg. 11, ¶222 lines 1-2; ¶223 lines 1-5, a contention resolution message if the base station “41” successfully receives the data], in case that the CGT is running [see fig. 4: Step(s) “403” / “404” / “408”, pg. 11, ¶213 lines 1-12, before the first timer expires or is stopped]; 
	stopping the CGRT [see fig. 4: Step “408”, pg. 11, ¶225 lines 1-2; ¶226 lines 1-5, stop the second timer after receiving the contention resolution message sent by the base station “41”]; and 
	stopping the CGT [see fig. 4: Step “408”, pg. 11, ¶225 lines 1-2; ¶226 lines 1-5, stop the third timer], in case that the DFI indicates acknowledgement for the uplink data [see fig. 4: Step “408”, pg. 11, ¶225 lines 1-2; ¶226 lines 1-5, after receiving the contention resolution message sent by the base station “41”].

Regarding Claim 5,
	User equipment (UE) [see fig. 8, pg. 15, ¶292 lines 1-4, a terminal device “800”] for transmitting uplink data [see fig. 4, pg. 11, ¶213 lines 1-6, performing uplink transmission indicated by an uplink grant], the UE [see fig. 8, pg. 15, ¶292 lines 1-4, the terminal device “800”] comprising: 
	a transceiver [see fig. 9, pg. 17, ¶347 lines 1-8, a transceiver “920”]; and 
	at least one processor coupled to the transceiver and configured to [see fig. 9, pg. 17, ¶347 lines 1-8, a processor “910” connected via a bus to the transceiver “920” and implemented to]:
	receive [see fig. 4: Step “402”, pgs. 10-11, ¶210 lines 1-2; ¶211 lines 1-8, receive], from a base station [see fig. 4: Step “402”, pgs. 10-11, ¶210 lines 1-2; ¶211 lines 1-8, from a base station “41”], configuration information for an uplink resource [see fig. 4: Step “402”, pgs. 10-11, ¶210 lines 1-2; ¶211 lines 1-8, a random access response message including a first uplink grant];
	determine a Hybrid Automatic Repeat Request (HARQ) process based on the configuration information [see pg. 11, ¶213 lines 1-3, generate a data packet of a corresponding size based on the first uplink grant in the random access response message and select a HARQ process (i.e. a HARQ process “0”)], start a configured grant timer (CGT) and a configured grant retransmission timer (CGRT) in case that the uplink data corresponding to the HARQ process is transmitted [see fig. 4: Step(s) “403” / “404”, pg. 11, ¶213 lines 1-3; ¶214 lines 1-2; ¶215 lines 1-6, perform uplink transmission in a subframe indicated by the first uplink grant (i.e. send a “Msg3”) and start a first timer (UL HARQ RTT Timer) and a second timer (DRX-UL Retransmission Timer) after the first timer expires], in case that the CGT is not expired [see fig. 4: Step(s) “403” / “404” / “408”, pg. 11, ¶213 lines 1-12, before the first timer expires or is stopped], restart the CGRT when the uplink data corresponding to the HARQ process is retransmitted [see fig. 4: Step(s) “403” / “404” / “408”, pg. 11, ¶210- ¶215, the terminal device does not listen to a PDCCH for an uplink grant corresponding to the HARQ of to-be-transmitted data in the PDCCH, and starts (i.e. restarts) the second timer], and in case that the CGT is expired and the CGRT is running [see fig. 4: Step(s) “403” / “404” / “408”, pg. 11, ¶210- ¶215; pg. 15, ¶312 lines 1-2, when the first timer is started and if the second timer does not expire and/or is not stopped], stop the CGRT [see fig. 4: Step(s) “403” / “404” / “408”, pg. 11, ¶210- ¶215; pg. 15, ¶312 lines 1-2, stopping the second timer], in case that the CGT expires [see fig. 4: Step(s) “403” / “404”, pg. 11, ¶213 lines 1-3; ¶214 lines 1-2; ¶215 lines 1-6, when the first timer expires].

Regarding Claim 6,
	You discloses the UE of claim 5 [see fig. 8, pg. 15, ¶292 lines 1-4, the terminal device “800”], wherein the at least one processor is further configured to [see fig. 9, pg. 17, ¶347 lines 1-8, the processor “910” connected via a bus to the transceiver “920” and implemented to]: 
	receive [see fig. 4: Step “407”, pg. 11, ¶222 lines 1-2; ¶223 lines 1-5, receive], from the base station [see fig. 4: Step “407”, pg. 11, ¶222 lines 1-2; ¶223 lines 1-5, from the base station “41”], downlink feedback information (DFI) [see fig. 4: Step “407”, pg. 11, ¶222 lines 1-2; ¶223 lines 1-5, a contention resolution message if the base station “41” successfully receives the data], stop the CGRT [see fig. 4: Step “408”, pg. 11, ¶225 lines 1-2; ¶226 lines 1-5, stop the second timer after receiving the contention resolution message sent by the base station “41”], and stop the CGT [see fig. 4: Step “408”, pg. 11, ¶225 lines 1-2; ¶226 lines 1-5, stop the third timer], in case that the DFI indicates acknowledgement for the uplink data [see fig. 4: Step “408”, pg. 11, ¶225 lines 1-2; ¶226 lines 1-5, after receiving the contention resolution message sent by the base station “41”].	

Regarding Claim 9,
	You discloses a method [see fig. 4, pg. 10, ¶207 lines 1-7, a hybrid automatic repeat request (HARQ) method], performed by a base station [see fig. 4, pg. 10, ¶207 lines 1-7, implemented by a base station “41”], of receiving uplink data [see fig. 4, pg. 11, ¶213 lines 1-6, for receiving a data packet indicated by an uplink grant], the method [see fig. 4, pg. 10, ¶207 lines 1-7, the hybrid automatic repeat request (HARQ) method] comprising:
	transmitting [see fig. 4: Step “402”, pgs. 10-11, ¶210 lines 1-2; ¶211 lines 1-8, sending], to user equipment (UE) [see fig. 4: Step “402”, pgs. 10-11, ¶210 lines 1-2; ¶211 lines 1-8, to a terminal device “40”], configuration information for an uplink resource [see fig. 4: Step “402”, pgs. 10-11, ¶210 lines 1-2; ¶211 lines 1-8, a random access response message including a first uplink grant];
	receiving [see fig. 4: Step “403”, pg. 11, ¶212 lines 1-2; ¶213 lines 1-6, receiving], from the UE [see fig. 4: Step “403”, pg. 11, ¶212 lines 1-2; ¶213 lines 1-6, from the terminal device “40”], the uplink data corresponding to a Hybrid Automatic Repeat Request (HARQ) process [see fig. 4: Step “403”, pg. 11, ¶212 lines 1-2; ¶213 lines 1-6, a data packet or subframe indicated by the first uplink grant (i.e. a “Msg3”) according to a selected HARQ process (i.e. a HARQ process “0”)], wherein the HARQ process is determined based on the configuration information [see fig. 4: Step “403”, pg. 11, ¶212 lines 1-2; ¶213 lines 1-6, the data packet of a corresponding size is generated by the terminal device “40” based on the first uplink grant in the random access response message], wherein a configured grant timer (CGT) and a configured grant retransmission timer (CGRT) starts [see fig. 4: Step(s) “403” / “404”, pg. 11, ¶213 lines 1-3; ¶214 lines 1-2; ¶215 lines 1-6, perform uplink transmission in a subframe indicated by the first uplink grant (i.e. send a “Msg3”) and start a first timer (UL HARQ RTT Timer) and a second timer (DRX-UL Retransmission Timer) after the first timer expires], in case that uplink data corresponding to the HARQ process is transmitted [see fig. 4: Step(s) “403” / “404”, pg. 11, ¶213 lines 1-3; ¶214 lines 1-2; ¶215 lines 1-6, based on whether there is an uplink grant corresponding to a HARQ of to-be-transmitted data in the PDCCH. Each HARQ process includes a first timer and a second timer], wherein in case that the CGT is not expired [see fig. 4: Step(s) “403” / “404”, pg. 11, ¶213 lines 1-12; ¶214 lines 1-2; ¶215 lines 1-6, before the first timer expires or is stopped], the CGRT restarts when the uplink data corresponding to the HARQ process is retransmitted [see fig. 4: Step(s) “403” / “404”, pg. 11, ¶213 lines 1-12; ¶214 lines 1-2; ¶215 lines 1-6, the terminal device starts (i.e. restarts) the second timer for an uplink grant corresponding to a HARQ of to-be-transmitted data in the PDCCH], and wherein in case that the CGT is expired and the CGRT is running [see fig. 4: Step(s) “403” / “404”, pg. 11, ¶213 lines 1-12; ¶214 lines 1-2; ¶215 lines 1-6; pg. 15, ¶312 lines 1-2, when the first timer is started and if the second timer does not expire and/or is not stopped], the CGRT stops [see fig. 4: Step(s) “403” / “404”, pg. 11, ¶213 lines 1-12; ¶214 lines 1-2; ¶215 lines 1-6; pg. 15, ¶312 lines 1-2, stopping the second timer].

Regarding Claim 10,
	You discloses the method of claim 9 [see fig. 4, pg. 10, ¶207 lines 1-7, the hybrid automatic repeat request (HARQ) method], further comprising: 
	transmitting [see fig. 4: Step “407”, pg. 11, ¶222 lines 1-2; ¶223 lines 1-5, transmitting], to the UE [see fig. 4: Step “407”, pg. 11, ¶222 lines 1-2; ¶223 lines 1-5, to the UE], downlink feedback information (DFI) [see fig. 4: Step “407”, pg. 11, ¶222 lines 1-2; ¶223 lines 1-5, a contention resolution message if the base station “41” successfully receives the data], wherein the CGRT stops based on the DFI [see fig. 4: Step “408”, pg. 11, ¶225 lines 1-2; ¶226 lines 1-5, stop the second timer after receiving the contention resolution message sent by the base station “41”], and wherein the CGT stops [see fig. 4: Step “408”, pg. 11, ¶225 lines 1-2; ¶226 lines 1-5, stop the third timer], in case that the DFI indicates acknowledgement for the uplink data [see fig. 4: Step “408”, pg. 11, ¶225 lines 1-2; ¶226 lines 1-5, after receiving the contention resolution message sent by the base station “41”].

Regarding Claim 13,
	You discloses a base station for transmitting uplink data [see fig. 10, pg. 17, ¶376 lines 1-7, a system chip “1000”], the base station [see fig. 10, pg. 17, ¶376 lines 1-7, the system chip “1000”] comprising: 
	a transceiver [see fig. 9, pg. 17, ¶347 lines 1-8, a transceiver “920”]; and 
	at least one processor coupled to the transceiver and configured to [see fig. 9, pg. 17, ¶347 lines 1-8, a processor “910” connected via a bus to the transceiver “920” and implemented to]:
	transmit [see fig. 4: Step “402”, pgs. 10-11, ¶210 lines 1-2; ¶211 lines 1-8, sending], to user equipment (UE) [see fig. 4: Step “402”, pgs. 10-11, ¶210 lines 1-2; ¶211 lines 1-8, to a terminal device “40”], configuration information for an uplink resource [see fig. 4: Step “402”, pgs. 10-11, ¶210 lines 1-2; ¶211 lines 1-8, a random access response message including a first uplink grant]; and
	receive [see fig. 4: Step “403”, pg. 11, ¶212 lines 1-2; ¶213 lines 1-6, receiving], from the UE [see fig. 4: Step “403”, pg. 11, ¶212 lines 1-2; ¶213 lines 1-6, from the terminal device “40”], the uplink data corresponding to a Hybrid Automatic Repeat Request (HARQ) process [see fig. 4: Step “403”, pg. 11, ¶212 lines 1-2; ¶213 lines 1-6, a data packet or subframe indicated by the first uplink grant (i.e. a “Msg3”) according to a selected HARQ process (i.e. a HARQ process “0”)], wherein the HARQ process is determined based on the configuration information [see fig. 4: Step “403”, pg. 11, ¶212 lines 1-2; ¶213 lines 1-6, the data packet of a corresponding size is generated by the terminal device “40” based on the first uplink grant in the random access response message] wherein a configured grant timer (CGT) and a configured grant retransmission timer (CGRT) starts [see fig. 4: Step(s) “403” / “404”, pg. 11, ¶213 lines 1-3; ¶214 lines 1-2; ¶215 lines 1-6, perform uplink transmission in a subframe indicated by the first uplink grant (i.e. send a “Msg3”) and start a first timer (UL HARQ RTT Timer) and a second timer (DRX-UL Retransmission Timer) after the first timer expires], in case that uplink data corresponding to the HARQ process is transmitted [see fig. 4: Step(s) “403” / “404”, pg. 11, ¶213 lines 1-3; ¶214 lines 1-2; ¶215 lines 1-6, based on whether there is an uplink grant corresponding to a HARQ of to-be-transmitted data in the PDCCH. Each HARQ process includes a first timer and a second timer], wherein in case that the CGT is not expired [see fig. 4: Step(s) “403” / “404”, pg. 11, ¶213 lines 1-12; ¶214 lines 1-2; ¶215 lines 1-6, before the first timer expires or is stopped], the CGRT restarts when the uplink data corresponding to the HARQ process is retransmitted [see fig. 4: Step(s) “403” / “404”, pg. 11, ¶213 lines 1-12; ¶214 lines 1-2; ¶215 lines 1-6, the terminal device starts (i.e. restarts) the second timer for an uplink grant corresponding to a HARQ of to-be-transmitted data in the PDCCH], and wherein in case that the CGT is expired and the CGRT is running [see fig. 4: Step(s) “403” / “404”, pg. 11, ¶213 lines 1-12; ¶214 lines 1-2; ¶215 lines 1-6; pg. 15, ¶312 lines 1-2, when the first timer is started and if the second timer does not expire and/or is not stopped], the CGRT stops [see fig. 4: Step(s) “403” / “404”, pg. 11, ¶213 lines 1-12; ¶214 lines 1-2; ¶215 lines 1-6; pg. 15, ¶312 lines 1-2, stopping the second timer].

Regarding Claim 14,
	You discloses the base station of claim 13 [see fig. 10, pg. 17, ¶376 lines 1-7, the system chip “1000”], wherein the at least one processor is further configured to transmit [see fig. 4: Step “407”, pg. 11, ¶222 lines 1-2; ¶223 lines 1-5, transmitting], to the UE [see fig. 4: Step “407”, pg. 11, ¶222 lines 1-2; ¶223 lines 1-5, to the UE], downlink feedback information (DFI) [see fig. 4: Step “407”, pg. 11, ¶222 lines 1-2; ¶223 lines 1-5, a contention resolution message if the base station “41” successfully receives the data], wherein the CGRT stops based on the DFI [see fig. 4: Step “408”, pg. 11, ¶225 lines 1-2; ¶226 lines 1-5, stop the second timer after receiving the contention resolution message sent by the base station “41”], and wherein the CGT stops [see fig. 4: Step “408”, pg. 11, ¶225 lines 1-2; ¶226 lines 1-5, stop the third timer], in case that the DFI indicates acknowledgement for the uplink data [see fig. 4: Step “408”, pg. 11, ¶225 lines 1-2; ¶226 lines 1-5, after receiving the contention resolution message sent by the base station “41”].

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 8, 12 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over You in view of Jeon et al. (US 2019/0075589 A1) hereinafter “Jeon”.

Regarding Claim 4,
	You discloses the method of claim 1 [see fig. 4, pg. 10, ¶207 lines 1-7, the hybrid automatic repeat request (HARQ) method].
	You does not explicitly teach the method further comprising receiving, from the base station, “a dynamic grant”, and wherein the starting of the CGT and the CGRT comprises starting the CGT “based on the dynamic grant”.
	However Jeon discloses a method [see pg. 13, ¶218, lines 1-15, an uplink transmission method] comprising receiving [see pg. 13, ¶218, lines 6-15, receiving], from the base station [see pg. 13, ¶218, lines 6-15, from a base station], a dynamic grant [see pg. 13, ¶218, lines 6-15, one or more UL grants corresponding to the SR], wherein the starting of the CGT and the CGRT comprises starting the CGT based on the dynamic grant [see pg. 13, ¶218, lines 6-15, transmitting by the wireless device one or more transport blocks based on the received one or more dynamic UL grants].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method further comprising receiving, from the base station, “a dynamic grant”, and wherein the starting of the CGT and the CGRT comprises starting the CGT “based on the dynamic grant” as taught by Jeon in the system of You for providing a benefit of decreased resource collision by switching wireless devices from a configured grant radio resource to a dynamic grant UL radio resource [see Jeon, pg. 18, ¶250 lines 13-18].

Regarding Claim 8,
	You discloses the UE of claim 6 [see fig. 8, pg. 15, ¶292 lines 1-4, the terminal device “800”].
	You does not explicitly teach wherein the at least one processor is further configured to: receive, from the base station, “a dynamic grant”; and control to start the CGT “based on the dynamic grant”.
	However Jeon discloses the at least one processor is further configured to: 
	receive [see pg. 13, ¶218, lines 6-15, receiving], from the base station [see pg. 13, ¶218, lines 6-15, from a base station], a dynamic grant [see pg. 13, ¶218, lines 6-15, one or more UL grants corresponding to the SR]; and 
	start the CGT based on the dynamic grant [see pg. 13, ¶218, lines 6-15, transmitting by the wireless device one or more transport blocks based on the received one or more dynamic UL grants].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the at least one processor is further configured to: receive, from the base station, “a dynamic grant”; and control to start the CGT “based on the dynamic grant” as taught by Jeon in the system of You for providing a benefit of decreased resource collision by switching wireless devices from a configured grant radio resource to a dynamic grant UL radio resource [see Jeon, pg. 18, ¶250 lines 13-18].

Regarding Claim 12,
	You discloses the method of claim 9 [see fig. 4, pg. 10, ¶207 lines 1-7, the hybrid automatic repeat request (HARQ) method].
	You does not explicitly teach the method further comprising: transmitting, to the UE, “a dynamic grant”, and wherein the CGT starts “based on the dynamic grant”.
	However Jeon discloses a method [see pg. 13, ¶218, lines 1-15, an uplink transmission method] comprising: 
	transmitting [see pg. 13, ¶218, lines 6-15, transmitting], to the UE [see pg. 13, ¶218, lines 6-15, to a wireless device], a dynamic grant [see pg. 13, ¶218, lines 6-15, one or more UL grants corresponding to the SR], and wherein the CGT starts based on the dynamic grant [see pg. 13, ¶218, lines 6-15, receiving by the wireless device one or more transport blocks based on the transmitted one or more dynamic UL grants].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method further comprising: transmitting, to the UE, “a dynamic grant”, and wherein the CGT starts “based on the dynamic grant” as taught by Jeon in the system of You for providing a benefit of decreased resource collision by switching wireless devices from a configured grant radio resource to a dynamic grant UL radio resource [see Jeon, pg. 18, ¶250 lines 13-18].

Regarding Claim 16,
	You discloses the base station of claim 13 [see fig. 10, pg. 17, ¶376 lines 1-7, the system chip “1000”].
	You does not explicitly teach wherein the at least one processor is further configured to transmit, to the UE, “a dynamic grant”, and wherein the CGT starts “based on the dynamic grant”.
	However Jeon discloses the at least one processor is further configured to transmit [see pg. 13, ¶218, lines 6-15, transmitting], to the UE [see pg. 13, ¶218, lines 6-15, to a wireless device], a dynamic grant [see pg. 13, ¶218, lines 6-15, one or more UL grants corresponding to the SR], and wherein the CGT starts based on the dynamic grant [see pg. 13, ¶218, lines 6-15, receiving by the wireless device one or more transport blocks based on the transmitted one or more dynamic UL grants].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the at least one processor is further configured to transmit, to the UE, “a dynamic grant”, and wherein the CGT starts “based on the dynamic grant” as taught by Jeon in the system of You for providing a benefit of decreased resource collision by switching wireless devices from a configured grant radio resource to a dynamic grant UL radio resource [see Jeon, pg. 18, ¶250 lines 13-18].

Conclusion   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469